                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                    Plaintiff,

                V.                                          Case No. 18-cv-710-jdp

JERIME J. BORST, DIANE M. BORST,
WESTERN WISCONSIN NUTRITION,
LLC, BINKOWSKI OIL, LLC, PIERCE
VETERINARY CLINIC, INC., DEERE &
COMPA Y, THE COOPERATIVE
FINANCE ASSOCIATION, INC., PHI
FINANCIAL SERVICES, INC., and
BA K OF AMERICA, N.A.

                                    Defendants.


                                        ORDER OF DISMISSAL


          The plaintiff, United States of America, having moved this court to dismiss the

above-captioned case without prejudice under Fed. R. Civ. P. 41(a)(2),

          IT IS HERBY ORDERED that this case is dismissed without prejudice, subject to

reopening, upon motion of the plaintiff, in the event that relief from stay is granted in

the bankruptcy proceeding or that proceeding is not dispositive with regard to all issues

herein.
                        ('Z 'i>-f                .12
          Entered this _ _ day of (!)Cll,,'H?                2018.

                                                       BY THE COURT:



                                                       JAMES D. PETERSON
                                                       United States District Judge
                                                       Western District of Wisconsin
